IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                   :   NO. 495
 MAGISTERIAL DISTRICTS WITHIN THE                :
 25th JUDICIAL DISTRICT OF THE                   :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                    :




                                              ORDER

PER CURIAM

       AND NOW, this 28th day of June 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 25th Judicial District (Clinton County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within Clinton

County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:



 Magisterial District 25-3-01                         Allison Township
 Magisterial District Judge Keith G. Kibler           Avis Borough
                                                      Castanea Township
                                                      Colebrook Township
                                                      Crawford Township
                                                      Dunnstable Township
                                                      Flemington Borough
                                                      Gallagher Township
                                                      City of Lock Haven
                                                      Pine Creek Township
                                                      Wayne Township
                                                      Woodward Township
 Magisterial District 25-3-02                         Bald Eagle Township
 Magisterial District Judge John W. Maggs             Beech Creek Borough
                                                      Beech Creek Township
                                                      Greene Township
                                                      Lamar Township
                                                      Logan Township
                                                      Loganton Borough
                                                      Mill Hall Borough
                                                      Porter Township
Magisterial District 25-3-03                Chapman Township
Magisterial District Judge Frank P. Mills   East Keating Township
                                            Grugan Township
                                            Leidy Township
                                            Noyes Township
                                            Renovo Borough
                                            South Renovo Borough
                                            West Keating Township